United States District Court -
EASTERN DISTRICT OF CALIFORNIA §§ gm

 

NO‘»' 19 2013
United 'States of America

vs.
Rafael Cardenas

c CLEF*K. us
1.ASTEHN ocsm?<';STTg/:CT cou¢:’r

ease No. 1:17-CR-0025M
r)l"f’l!!'v mink

CONSENT TO MODIFY CONDITIONS OF RELEASE

\/V\/VV

 

I, Rafael Cardenas , have discussed with Ryan Beckwith , Pretrial Services
Officer, removal of the following condition of release:

 

 

The condition requiring 'the defendant to participate in the Curfew component of the Location Monitoring
Program which requires the defendant to be restricted'to his residence every day from 9:00 PM to 6:00 Al\/l or as
adjusted by the pretrial services officer for medical, religious services, employment or ._court ordered obligations
be modified to restrict him to his residence every day from 9:00 PM to 5:00 Al\/l.

All other conditions not in conflict with this order shall remain in full force and effect.

I consent to this modification of my release conditions and agree to abide by this modification.

.A"q[;,g/ Q¢Qg O, Z/~/é-[§ ‘ ¢A. @»/V“' //'/6 '/S

Signature of Defendant Date Pretrial gervices Officer Services Date

I have reviewed the conditions and concur that this modification is appropriate.

_ ./
¢../~ 4 ‘ c / 1 3
i nature of Assistant United States Attomey Date

Ross Pearson

 

 

I h?>viewed the conditions with my lient and concur that this modification is appropriate

,/W‘é€/%/ /,/~é-/Y

Signature of Defense Counsel Date
Victor Chavez

_ g

l ORDER OF THE COURT
The above modification of conditions of release is ordered, to be effective on

 

|: The above modification of conditions of release is not ordered.

MrJ/WZ ' l //%`/7»%2/

signat£re’ofmvdicial'ofncer(!f[ Date
cc: U.S. Attorney’s ice, Defense Counsel, Pretrial Services

